Citation Nr: 0802747	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  04-38 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for neuritis of 
the left thigh.


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel







INTRODUCTION

The veteran served on active duty from January 1987 to 
November 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the benefit sought on 
appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

A determination has been made that additional development is 
necessary in the current appeal. Accordingly, further 
appellate consideration will be deferred for compliance with 
procedural due process requirements to the veteran, and this 
case is REMANDED to the AMC/RO for action as described below. 
Kent v. Nicholson, 20 Vet. App. 1 (2006) 

The veteran filed a claim of service connection for neuritis 
of the left thigh which was denied in a July 2001 rating 
decision. The veteran was apprised of the rating decision by 
letter dated in August 2001, but he did not appeal. Thus, the 
denial is final, and the merits of the claim (i.e., whether 
service connection may be granted for the claimed neuritis 
disorder) may not be examined unless the veteran submits 
"new and material" evidence sufficient to reopen the claim. 
38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1103.  

In May 2003, the veteran requested to reopen his claim of 
service connection for neuritis of the left thigh.  
Therefore, the veteran's current claim is one for the 
reopening of a previously denied claim and requires the 
submission of new and material evidence.  In a January 2004 
rating decision, the RO stated it needed new and material 
evidence from the veteran to reopen the claim, subsequently 
reopened and then denied the veteran's claim.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held, 
in part, that VA's duty to notify a claimant seeking to 
reopen a claim included advising the claimant of the evidence 
and information needed to reopen the claim and notifying the 
claimant of the evidence and information needed to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant. The Court further held that VA must, in the 
context of a claim to reopen, look at the bases for the 
denial in the prior decision and respond with a notice letter 
that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial. 

As no such notice has been provided to the veteran prior to 
the issuance of the rating decision, his new and material 
evidence claim for service connection for neuritis must be 
remanded.

With May 2003 petition to reopen his claim, the veteran also 
sought service connection for a low back disorder. In part, 
he alleged that the back disorder may have caused the left 
thigh neuritis. However, subsequent to the denial of the 
claim by the RO in January 2004, the veteran limited his 
notice of disagreement to the denial of service connection 
for left thigh neuritis, independent of the claimed back 
disorder. 

The Board has not reviewed the claim with a view towards the 
question of whether new and material evidence has been 
submitted - a matter for resolution by the RO after 
completion of the remand directives below. However, the 
veteran apparently resides overseas. In light of that 
consideration, the Board presently makes the following 
observations.

First, through his representative, the veteran has requested 
that he be afforded a VA medical examination. However, the 
veteran is advised that in the absence of new and material 
evidence to reopen the claim, VA's duty to assist does not 
attach. 38 U.S.C.A §  5103A(d),(g); Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed.Cir. 2003) (Holding that VA need not provide a medical 
examination or medical opinion until a claim is reopened); 
Anderson v. Brown, 9 Vet.App. 542 (1996) (Holding that unless 
new and material evidence has been submitted, the duty to 
assist does not attach); see also Woehlaert v. Nicholson, 21 
Vet.App. 456 (Holding that adequacy of VA medical examination 
mooted upon Board's determination that claimant not entitled 
to reopening of claim, and conduct of VA medical examination, 
when claimant had not presented new and material evidence.)  

The AMC/RO will advise the veteran in accordance with the 
ruling in Kent, above. However, the veteran is advised that 
"new" evidence is that which was not previously of record.  
By "material" is meant that evidence which raises a 
reasonable possibility of substantiating the claim, and 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a) (2004).  As 
previously, the credibility of the evidence is presumed for 
the purpose of reopening.  Justus v. Principi, 3 Vet. App. 
510 (1992).

Further, it has been held by the appellate courts that in the 
context of analyzing a petition to reopen a previously denied 
claim, reiteration of a previously rejected factual account 
is not "new" evidence. Reonal v. Brown, 5 Vet. App. 458, 
460-461 (1993). What is generally required to link a claimed 
disorder to military service is competent medical evidence 
expressing such an opinion. By "competent medical evidence" 
is meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions. 38 C.F.R. § 
3.159(a).

Accordingly, the case is REMANDED for the following action:

1.	The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2006) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2007) is completed. In particular, the 
AMC/RO must notify the veteran of the 
information and evidence needed to 
substantiate his claim, and of what 
part of such evidence he should obtain 
and what part the Secretary will 
attempt to obtain on his behalf. See 
Quartuccio v. Principi, 16 Vet. App. 
183 (2002); see also Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002) and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

2.	Apart from other requirements 
applicable under the Veterans Claims 
Assistance Act (VCAA), the AMC/RO will 
comply with the Kent ruling, and advise 
the veteran of the evidence and 
information that is necessary to reopen 
the neuritis of the left thigh new and 
material evidence claim on appeal as 
well as the evidence and information 
that is necessary to establish his 
entitlement to the underlying claim for 
the benefits sought by the veteran. He 
should also be told to provide any 
evidence in his possession pertinent to 
the claim. 38 C.F.R. § 3.159 (2007).

3.	The AMC/RO should review the claims 
file and ensure that all of the 
foregoing development actions have been 
conducted and completed in full. If any 
development is incomplete, appropriate 
corrective action is to be implemented. 

4.	Thereafter, the AMC/RO should consider 
all of the evidence of record and re-
adjudicate the veteran's claim. The 
readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories. If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC). The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
service connection and new and material 
evidence issue currently on appeal. An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



